Citation Nr: 1035684	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for temporomanibular joint 
syndrome (TMJ).  

2.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Board recognizes that the May 2009 rating decision also 
denied service connection for head injury residuals and service 
connection for headaches.  The Veteran submitted a notice of 
disagreement (NOD) with respect to these issues.  However, 
service connection for traumatic brain injury was granted by the 
RO in a July 2009 rating decision, assigning an initial 
disability rating of 10 percent.  The Veteran submitted a NOD 
with respect to the initial disability assigned to the 
disability.  A statement of the case (SOC) was issued in October 
2009; however, the Veteran has not perfected the appeal and, 
therefore, the issue is not before the Board at this time. 

Furthermore, the May 2009 rating decision also granted service 
connection for deviated septum and assigned an initial 
noncompensable disability rating.  The Veteran submitted a NOD in 
June 2009 and the RO issued a SOC in July 2009.  The Board notes 
that the Veteran submitted a VA form 9 in August 2009, but only 
noted his pending claim for TMJ and did not reference the 
service-connected deviated septum.  As the appeal with respect to 
this issue has not been perfected or otherwise certified for 
review, the issue is not before the Board at this time.  

The appellant participated in a video conference hearing with the 
undersigned in June 2010.  A transcript of that proceeding has 
been associated with the claims file.

The issue of entitlement to service connection for TMJ is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current hearing loss disability 
for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor 
may sensorineural hearing loss be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In this case, the RO sent a notification letter to the Veteran in 
October 2008, prior to the rating decision on appeal.  Therefore, 
the timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be prejudicial to 
the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
October 2008 letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the letter stated that in order to establish 
service connection the evidence must show that he had an injury 
in military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.

In addition, the RO notified the Veteran in the October 2008 
letter about the information and evidence that VA will seek to 
provide.  The letter indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  Although the letter also informed the Veteran 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on the claim.    

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  The October 2008 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also stated 
that it was the Veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession of 
a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  In this regard, 
the Board notes that the October 2008 letter informed him that a 
disability rating was assigned when a disability was determined 
to be service-connected and that such a rating could be changed 
if there were changes in his condition.  The letter also 
explained how effective dates were determined.  Therefore, the 
Board finds that the notification requirements have been met.  

The Board also finds that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A;         38 
C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, the Veteran's 
service treatment records and private treatment records are 
associated with the claims file.  The Board recognizes that the 
Veteran mentioned during his video conference hearing that he had 
yearly hearing examinations with his county job.  Although these 
records are not associated with the claims file, during the 
pendency of the appeal, the Veteran has been afforded 
opportunities to submit evidence and to provide information so 
that VA could obtain evidence on behalf of the Veteran.  However, 
the Veteran has not provided any information regarding this 
audiological testing and has not asked VA to obtain these 
records.  Therefore, the Board concludes that VA has discharged 
its duty to further assist the Veteran in obtaining these 
outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the duty to assist is not a one-way street).  In 
addition, the Veteran also testified that he was hospitalized 
during service with respect to an automobile accident and was 
treated at the U.S. Naval Hospital in Great Lakes, Illinois and 
the U.S. Naval Hospital in Portsmouth, Virginia.  The service 
treatment records include narrative summaries from the 
aforementioned hospitals, but no other records are associated 
with the claims file.  However, as the Veteran's claim of service 
connection for bilateral hearing loss is being denied in light of 
no current disability, a request for additional in-service 
hospital records would serve no useful purpose in adjudication of 
the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).  Moreover, the Veteran was afforded a VA 
examination in December 2008 with respect to his claim for 
service connection for bilateral hearing loss.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is more than adequate as 
the examiner performed audiometric testing and determined that 
the Veteran did not have a current bilateral hearing loss 
disability for VA purposes.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Both the duty to assist the Veteran and the duty to notify the 
Veteran have been met.  Accordingly, the Board finds that there 
is no reasonable possibility that further assistance would aid 
the Veteran in substantiating the claim, and the Veteran has not 
indicated that he has any additional evidence or information to 
provide in support of his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

I.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

The Veteran is seeking service connection for hearing loss.  
Specifically, the Veteran contends that, while on active duty, he 
was subject to loud noise and that he first experienced hearing 
loss following an in-service automobile accident.    

The Board recognizes that the Veteran did complain of hearing 
loss during active service.  Indeed, the report of medical 
history completed prior to separation from active service, the 
Veteran checked yes as to having experienced hearing loss.  
However, the February 1974 separation examination report revealed 
that the Veteran's hearing was within normal limits.  38 C.F.R. § 
3.385.  

In any event, the competent medical evidence of record does not 
show that the Veteran has a current bilateral hearing loss 
disability as defined by VA regulations.  See 38 C.F.R. § 3.385.

In this respect, the Veteran was afforded a VA audiological 
examination in December 2008.  The Veteran reported that he had 
difficulty understanding speech in noisy listening situations 
such as in a restaurant, difficulty understanding speech on the 
telephone, and turned the television to a high volume level.  The 
audiometric results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
15
10
10
        
20
25

The speech discrimination scores were 96 percent in the right ear 
and 96 percent in the left ear.  The examiner determined that the 
Veteran had normal hearing by VA standards.  For purposes of 
applying VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  The 
Veteran' right and left ears do not reveal any thresholds greater 
than 26 decibels and the speech recognition scores are not less 
than 94 percent.  As such, the current medical evidence shows 
that the Veteran does not meet the threshold for a hearing loss 
disability in the right ear or the left ear.

In sum, although the treatment records reveal complaints of 
hearing loss, there is no evidence of a bilateral hearing loss 
disability as defined by VA regulations.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  As such, service connection for 
bilateral hearing loss must be denied.  

The Board recognizes that the Veteran is competent to state that 
he has difficulty hearing.  See Charles v. Principi, 16 Vet. App. 
370, 274 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  The Veteran 
can also, in certain circumstances, be competent to report a 
simple diagnosis.  However, with respect to hearing loss, which 
is specifically defined by VA regulations, is not the type of 
condition that would be readily capable of lay diagnosis  - like, 
for example, varicose veins, a broken leg, and a separated 
shoulder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  And as 
the Federal Circuit Court explained in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), when addressing lay evidence as 
potentially competent to support presence of disability, 
including during service and since and even where not 
corroborated by contemporaneous medical evidence, the Board 
nonetheless retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Here, the medical evidence against the 
claim, the December 2008 VA examiner's findings, probatively 
outweighs the Veteran's lay testimony and statements in support 
of his claim. See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, service connection cannot be granted as the Veteran 
does not have a bilateral hearing loss disability for VA 
purposes.  

For the foregoing reasons, the Board finds that the preponderance 
of the evidence weighs against the Veteran's claim and, 
consequently, service connection for bilateral hearing loss is 
not warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

Reason for Remand: To obtain a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran has reported that he was treated at the U.S. Naval 
Hospital in Great Lakes, Illinois, and Portsmouth, Virginia for 
residuals of an in-service automobile accident.  The only 
documents in the service treatment records pertaining to medical 
treatment at the above-mentioned hospitals include a February 
1972 narrative summary from the U.S. Naval Hospital in Great 
Lakes, showing treatment from February 10, 1972 to February 17, 
1972 and a narrative summary from the U.S. Naval Hospital of 
Portsmouth, Virginia, showing treatment from March 29, 1972 to 
April 13, 1972.  However, it does not appear that the RO 
attempted to obtain the complete hospital treatment records.  
VA's duty to assist includes making reasonable efforts to obtain 
service treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  Consequently, the Board finds that the RO should 
make an attempt to obtain all additional, outstanding service 
treatment records, specifically from the U.S. Naval Hospital in 
Great Lakes, Illinois and the U.S. Naval Hospital in Portsmouth, 
Virginia.   

The record reveals that the Veteran has not been afforded a VA 
examination with respect to his claim for service connection for 
TMJ.  VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.                 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  A medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but as 
follows:  (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease subject to a VA presumption manifesting 
during an applicable presumptive period, provided the claimant 
has qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran contends that his current diagnosis of TMJ is related 
to an in-service automobile accident during which he suffered a 
head injury.  Initially, the Board notes that the Veteran has a 
diagnosis of TMJ.  See private treatment  records.  The service 
treatment records show that the Veteran had an automobile 
accident in February 1972 and that the Veteran suffered a 
concussion and scalp laceration.  The subsequent records show 
that the Veteran consistently complained of headaches and pain 
near the left ear.  According to the Board's own research, the 
Mayo Clinic has noted that symptoms of TMJ disorders can include 
headaches and pain near the ears.  Following service, the Veteran 
had two other accidents in 1984 and 1990 which he said 
exacerbated his TMJ.  In an August 2009 letter, Dr. N. stated 
that the Veteran has had problems with respect to TMJ since 
service.  In a February 2010 letter, Dr. W.D.K. noted that he did 
not see evidence of a TMJ injury during service but noted that 
the Veteran reported chronic pain since his in-service accident.  
In other letters dated in May 1991 and December 1990, the 
Veteran's complaints were noted to go back to 1984, the date of 
the Veteran's first post-service accident.  

In light of the above, the Board concludes that further 
development is required to address whether the Veteran's TMJ is 
etiologically related to his active service.  The Board 
recognizes that Dr. N. noted that the Veteran had problems with 
respect to TMJ since active service.  However, the other medical 
evidence of record suggests that the Veteran's current TMJ is 
related to a post-service accident.  Although VA may not order 
additional development for the sole purpose of obtaining evidence 
unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 
305, 312 (2003), VA has discretion to determine when additional 
information is needed to adjudicate a claim.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (stating that VA has 
discretion to schedule a Veteran for a medical examination where 
it deems an examination necessary to make a determination on the 
Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when additional 
development is necessary).  Due to the conflicting medical 
evidence as to the etiology of the Veteran's TMJ, the Board must 
remand the matter to obtain a VA examination prior to 
adjudicating the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006), Colvin v. Derwinski, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
records pertaining to the Veteran from the 
U.S. Naval Hospital in Great Lakes, Illinois 
and the U.S. Naval Hospital in Portsmouth, 
Virginia.  If these records cannot be 
obtained, a notation to that effect should be 
inserted in the file.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
TMJ disorder that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records.  The examiner 
should acknowledge the opinions provided by 
the private physicians in the record.  The 
examiner should then provide an opinion as to 
whether it is at least as likely as not that 
any TMJ disorder is causally or etiologically 
related to the Veteran's active service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the issue of service connection 
for TMJ should be reviewed by the RO on the 
basis of additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


